DETAILED ACTION
	Claims 11-21 are present.
	It is noted that on 05/01/2020 applicant amended the specification and drawings to replace the gene nomenclature for an asparaginase gene with “Ncgl2062” from Ncgl2026.”  The specification provides SEQ ID NO: 39 as the identity of the referenced asparaginase, which is identical to the asparaginase described by Uniprot, Accession No. Q8NNP5, 2017, www.uniprot.org.  “An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction.” MPEP 2163(I)(B).  Here, due to the presentation of SEQ ID NO: 39, the error in nomenclature is readily apparent as well as its correction wherein Uniprot Q8NNP5 evidence the correct gene nomenclature of Ncgl2062.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.

Claim Objections
Claims 11 and 17 objected to because of the following informalities: 
	Claims 11 and 17 should be amended to insert appropriate indefinite articles as appropriate as follows:
	In claim 11:
an endogenous homoserine dehydrogenase encoding gene”; and
	“wherein an endogenous phosphoenolpyruvate carboxykinase encoding gene of the recombinant bacterium is inactivated, or expression of an endogenous phosphoenolpyruvate carboxykinase encoding gene is mediated.”
	In claim 17:
	“inactivating an endogenous homoserine dehydrogenase encoding gene”; and
	“inactivating an endogenous phosphoenolpyruvate carboxykinase encoding gene, or the expression of an endogenous phosphoenolpyruvate carboxykinase encoding gene is mediated.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2, 14-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittmann et al. (U.S. 2013/0203130 A1) further in view of Sinha et al. (Microbial L-asparaginase present and future prospective, Int. J. Innovative Res. Sci. Eng. Technol. 2 (2013): 7031-51) (previously cited) and Mesas et al. (Characterization and partial purification of L-asparaginase from Corynebacterium glutamicum, J. Gen. Mirobiol. 136 (1990): 515-19).
As an initial matter it is noted that independent claim 11 and dependent claim 17 require increased expression of aspartate kinase, diaminopimelate dehydrogenase and diaminopimelate decarboxylase compared to an original bacterium.”  However, the last “wherein clause” in claims 11 and 17 only require two copies of one gene selected from aspartate kinase, diaminopimelate dehydrogenase and diaminopimelate decarboxylase with expression meditated by a regulatory element with high transcription or expression activity.
Wittmann et al., abstract, teach:
The present invention is directed to a method utilizing a recombinant microorganism for the production of aspartate derived amino acids and precursors thereof, in particular for the production of L-lysine. Furthermore, the present invention relates to a recombinant microorganism having improved aspartate-derived amino acid synthesis activity in comparison to the initial microorganism and the use of such microorganisms in producing said amino acids and precursors and derivatives, in particular in the synthesis of L-lysine.
Wittmann et al., paras. [0025]-[0028], further teach:
In a still more preferred embodiment, the microorganism further has an increased diamionopimelate dehydrogenase gene and enzyme activity. This can be achieved, e.g. by overexpression of the corresponding gene encoding diaminopimelate dehydrogenase (ddh). More preferably, diaminopimelate dehydrogenase is overexpressed by a microorganism that comprises at least one additional copy of the ddh-gene.
Moreover, it is particularly preferred that the microorganism in addition to the above modifications comprises a modified aspartate kinase (lysC) with increased gene and enzyme activity, preferably through the amino acid exchange T311I.
overexpression of dihydropicolinate reductase (dapB), diaminopimelate decarboxylase (lysA), (ii) modification of homoserine dehydrogenase by introduction of a mutant variant comprising the amino acid exchange V59A, (iii) overexpression and modification of pyruvate carboxylase, and (iv) deletion of PEP [phosphoenolpyruvate] carboxykinase.
The microorganism, which is preferably used in the methods according to the invention is Corynebacterium glutamicum.
Wittmann et al. teach that “For the preparation of a C. glutamicum strain carrying a point mutation resulting in an amino acid substitution from valine to alanine at position 59 of the Hom-polypeptide (SEQ ID NO: 19), the ORF encoding homoserine dehydrogenase is amplified,” wherein SEQ ID NO: 18 of Wittmann et al. provides the nucleotide and encoded amino acid sequence of the hom gene wherein the nucleotide sequence comprises recited SEQ ID NO: 1 as a subsequence thereof except SEQ ID NO: 1 has a GCT codon at nucleotides 475-477 and SEQ ID NO: 18 of Wittmann et al. has the codon GTT at the corresponding location encoding a valine.  Wittmann et al., para. [0342] . As such V59A substitution taught by Wittmann et al. is considered to meet the limitation of “the nucleotide encoding the 59th alanine of homoserine dehydrogenase corresponds to positions 475 to 477 of SEQ ID NO: 1” is mutated to encode for alanine. “The correctly methylated homV59A gene harboured by plasmid pClik_homV59A is used to transform Strain 6 using electroporation.  Wittmann et al., para. [0351]. The pClik vector is an integrative vector. Wittmann et al., para. [0031]. “Transformation vector No 10 (pClik_homV59A, Table 3, supra) is constructed using primers P33-P36 (SEQ ID NOs: 67 to 70) to introduce a point mutation in the hom gene (SEQ ID NO: 18) in the background of Strain 6 by allelic replacement.” Wittmann et al., para. [0342]. The preceding is interpreted as stating that a hom homoserine dehydrogenase gene encoding a V59A substitution is introduced by “allelic replacement” wherein the replacement allele is not described as overexpressed but rather appears to be under control of the endogenous promoter controlling expression of the native hom gene, which is a promoter considered to be within the broadest reasonable interpretation of a regulatory element having low expression or activity.  Further, as far as the native/endogenous hom allele is replaced, the endogenous homoserine dehydrogenase encoding gene is inactivated in the recombinant bacterium.
et al., para. [0025], states “More preferably, diaminopimelate dehydrogenase is overexpressed by a microorganism that comprises at least one additional copy of the ddh-gene.”  The statement “at least one additional copy of the ddh-gene” directly implies and suggests the presence of plural additional copies (e.g. two additional copies) such that at the time of filing the ordinarily skilled artisan would have been motivated to introduce two additional copies of the ddh gene in view of these express teachings of Wittmann et al.  “[G]enes or enzymes that may be overexpressed in  the context of the present invention [are], i.e. diaminopimelate dehydrogenase (ddh), transketolase (tkt), transaldolase (tal), fructose 1,6-bisphosphatase (fbp), aspartate kinase (lysC), dihydropicolinate reductase (dapB), diaminopimelate decarboxylase (lysA), or pyruvate carboxylase (pyc).” Wittmann et al., para. [0125].  As shown in Table 3 of Wittmann et al., placing several of these genes including dapB, pyc and lysC under the control of a strong sod promoter is demonstrated as a manner to overexpress these genes.  While the ddh gene is not directly stated to be placed under the control of the sod promoter, in view of Wittmann et al. demonstrating that placement of a gene under control of the described sod promoter is a manner for overexpressing a gene, at the time of filing the ordinarily skilled artisan would have been motivated to place any additional copies of the ddh gene further under control (i.e. mediated by) of the sod strong promoter.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Wittmann et al. teach that ddh gene is to be overexpressed and that placement of a gene under control of a sod strong promoter is a methodology to achieve further overexpression.  Wittmann et al., para. [0102], directly describe the sod promoter as a “strong heterologous promoter such as the promoter of superoxide dismutase.” Wittmann et al., par. [0102].
Wittmann et al., para. [0027], states, “overexpression of dihydropicolinate reductase (dapB).”  Such overexpression of the dapB gene is stated to be done by placing the dapB gene under control of (i.e. mediated by) the strong sod promoter.  See Wittmann et al., paras. [0312]-[0321].  The specification, para. [0014] states and evidences that the dapB gene encodes dihydropyridine dicarboxylate reductase.  Regarding recitation that at least two copies of the dihydropyridine dicarboxylate reductase encoding gene mediated by a regulatory element with high transcription/expression activity, Wittmann et al., para. [0005], teach that “Strategies for increasing enzyme activity within the cell involve overexpression by the use of stronger promoters, mutating the promoter sequences or regulatory regions upstream of the gene, et al., the use of more than one of these enumerated strategies—for example use of strong promoter (e.g. sod promoter) and increasing the copy number of the gene—is directly suggested by Wittmann et al. since these strategies are not mutually exclusive and are openly suggested for achieving the taught overexpression of the genes taught to be overexpressed including the dapB dihydropyridine dicarboxylate reductase gene as described.  For these reasons, at the time of filing the ordinarily skilled artisan would have been motivated to increase the number of copies of dapB dihydropyridine dicarboxylate reductase gene to two (i.e. the smallest number that is an increased copy number) and to have expression of such pyc gene mediated by the strong sod promoter taught by Wittmann et al. in order to achieve the benefit of overexpression of such pyc gene as directly taught by Wittmann et al.
Wittmann et al., para. [0027], states overexpression and modification of a pyruvate carboxylase gene.  As set forth in para. [0637] of Wittmann et al. describing SEQ ID NO: 25 of Wittmann et al., the modified pyc pyruvate carboxylase gene is under the control of a sod promoter and has a P458S substitution.  SEQ ID NO: 22 of Wittmann et al. provides the nucleotide sequence of the pyc gene and the encoded amino acid sequence wherein SEQ ID NO: 22 of Wittmann et al. comprises recited SEQ ID NO: 8 as a subsequence thereof except recited SEQ ID NO: 8 has the codon TCG encoding serine at nucleotides 1472-1474 while SEQ ID NO: 22 has the codon CCG encoding proline as the corresponding position.  As such, Wittmann et al. is considered to disclose/teach the claim feature of the 458th proline of the pyruvate carboxylase correspond[ing] to positions 1472-1474 of SEQ ID NO: 8” is mutated to serine.  Regarding recitation that at least two copies of pyruvate carboxylase encoding gene mediated by a regulatory element with high transcription/expression activity, Wittmann et al., para. [0005], teach that “Strategies for increasing enzyme activity within the cell involve overexpression by the use of stronger promoters, mutating the promoter sequences or regulatory regions upstream of the gene, or increasing the copy number of the coding gene.”  In view of this explicit teaching of Wittmann et al., the use of more than one of these enumerated strategies—for example use of strong promoter (e.g. sod promoter) and increasing the copy number of the gene—is directly suggested by Wittmann et al. since these strategies are not mutually exclusive and are openly suggested for achieving the taught overexpression of the genes taught to be overexpressed including the pyc pyruvate carboxylase gene with substitution P458S pyc pyruvate carboxylase gene with substitution P458S to two (i.e. the smallest number that is an increased copy number) and to have expression of such pyc gene mediated by the strong sod promoter taught by Wittmann et al. in order to achieve the benefit of overexpression of such pyc gene as directly taught by Wittmann et al.
Wittmann et al., para. [0027], directly sets forth that endogenous phosphoenolpyruvate [PEP] carboxykinase is deleted, which is considered to be a knockout or inactivation of that gene as recited in claims 11, 14, 17 and 20.
However, Wittmann et al. do not teach a modified C. glutamicum having increased expression or activity of asparaginase.
Sinha et al., page 7032, teach:
Asparaginase also play a very critical role in biosynthesis of the aspartic family of amino acids. Corynebacteria-producing amino acids are of great industrial interest as they excrete large amounts of various amino acids [7]. Lysine, threonine and methionine, commercially important amino acids produced by C. glutamicum, are derived from the aspartic acid, which under normal physiological conditions, might be limiting for lysine and/or threonine biosynthesis. Apart from Kreb’s cycle (using glutamic acid as amino acid donor), aspartic acid is formed from asparagine by the action of asparaginase. L-Asparaginase was produced constitutively and its role may be that of an overflow enzyme, converting excess asparagine into aspartic acid, the direct precursor of lysine and threonine. A very active L-asparagine was found in C. glutamicum under lysine producing fermentation conditions [8].  
Mesas et al., page 515, left column, has similar teachings that “Aspartic acid is formed from either Krebs’ cycle intermediates using glutamic acid as the amino donor or from asparagine by the action of asparaginase.  A very active L-asparaginase was found in C. glutamicum (in preliminary experiments) under lysine-producing fermentation conditions.”  
As such, Sinha et al. and Mesas et al. directly teach that the activity of asparaginase converts excess asparagine into aspartic acid that can serve as a precursor to lysine wherein aspartic acid can be limiting under normal physiological conditions for lysine biosynthesis.  In view of these teachings of Sinha et al., the ordinarily skilled artisan at the time of filing would have been motivated to overexpress or C. glutamicum for producing L-lysine, such as the strains taught or suggested by Wittmann et al. discussed above, since L-asparaginase can serve as an overflow enzyme to convert excess asparagine into aspartic acid that can be limiting for lysine biosynthesis under normal physiological conditions.  
As discussed above, Wittmann et al. suggest a recombinant bacterium capable of producing L-lysine having all of the features of claim 11 except for having at least two copies of asparaginase encoding gene with expression mediated by a regulatory element with high transcription activity.  In view of Sinha et al. and Mesas et al. directly teaching that asparaginase activity is associated with lysine production in C. glutamicum (i.e. a “very active L-asparagine was found in C. glutamicum under lysine producing fermentation conditions”) and can serve as an overflow enzyme “converting excess asparagine into aspartic acid, the direct precursor of lysine” wherein aspartic acid can be limiting for lysine biosynthesis, an ordinarily skilled artisan at the time of filing would have been motived to modify the C. glutamicum suggested by Wittmann et al. to further have overexpression of asparaginase.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Sinha et al. directly teaches that asparaginase activity is expected to benefit and support lysine production including the observation that “very active L-asparagine was found in C. glutamicum under lysine producing fermentation conditions.”  Wittmann et al., para. [0005], directly teach that overexpression of a gene can be achieved as follows: “Strategies for increasing enzyme activity within the cell involve overexpression by the use of stronger promoters, mutating the promoter sequences or regulatory regions upstream of the gene, or increasing the copy number of the coding gene.”  As such, in order to achieve overexpression of a gene encoding asparaginase as discussed above, the ordinarily skilled artisan at the time of filing would have been motivation to express such asparaginase gene with a “stronger promoter” such as the sod strong promoter discussed above and/or increase the copy number of the asparaginase gene wherein two is the smallest number of increased plural genes including application of both a strong sod promoter to mediate expression and at least two copies of the asparaginase encoding gene since these methods are expressly taught as being appropriate to achieve overexpression of a desired gene.
Regarding claims 17-18 and 20, production of a recombinant Corynebacterium having the features of claim 11 as discussed above by overexpressing and reducing expression of the genes et al. directly teaches that any recombinant bacterium for producing L-lysine produces such lysine by culturing such bacterium wherein the “person skilled in the art is also well acquainted with culture conditions of microorganisms such as C. glutamicum and E. coli as well as with procedures for harvesting and purifying amino acids and particularly lysine from the aforementioned microorganisms.” Wittmann et al., para. [0162].  Such culture methods are described as a fermentation.  Wittmann et al., para. [0004].  As such, at the time of filing the ordinarily skilled artisan would have been motivated to ferment and culture any recombinant bacterium for producing L-lysine, including the recombinant Corynebacterium suggested by the combined teachings of Wittmann et al., Mesas et al. and Sinha et al. discussed above, in order to achieve the benefit of producing L-lysine as taught by Wittmann et al.

Claims 11-21(all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittmann et al., Sinha et al. and Mesas et al. as applied to claims 11-12, 14-18 and 20-21 above, and further in view of Corre et al. (U.S. 2018/0312890 A1) (filed 10/23/2015).
As discussed, Wittmann et al., para. [0005], directly teach that overexpression of a gene can be achieved as follows: “Strategies for increasing enzyme activity within the cell involve overexpression by the use of stronger promoters, mutating the promoter sequences or regulatory regions upstream of the gene, or increasing the copy number of the coding gene,” wherein Wittmann et al. exemplifies the sod promoter as a “strong promoter.”  That is, sod promoter is provided as an example of a strong promoter; however, Wittmann et al. indicates that a generic class of “stronger promoters” is usable.  However, other strong promoters are taught in the prior art. For example, Corre et al., para. [0133], teach: “Examples of suitable C. glutamicum vectors are e. g. pClik5aMCS  (WO2005059093) plasmids of pEC-X series (Kirchner et al., 2003) other can be  found in Eikmanns et al. (1991) etc. .  . . . Examples of C. glutamicum  promoter leading high overexpression of the gene include PgapA, Ptuf, Psod,  Ptrc (Eikmanns et al., 1991; Patek et al. 2013) etc.”
That is, Corre et al. teach that Ptuf and Psod are both promoters that are suitable for overexpression in C. glutamicum. As such, at the time of filing the ordinarily skilled artisan would have been motivated to substitution a Psod promoter as taught by Wittmann et al. with a Ptuf promoter as et al. since Corre et al. teach that Ptuf and Psod are both promoters that are suitable for overexpression in C. glutamicum.
That is, substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) the prior art of Wittmann et al. teach a strong promoter that is Psod for overexpression of genes in C. glutamicum.  (2) Corre et al. teach that both Ptuf and Psod are promoters that are suitable for overexpression of genes in C. glutamicum.  (3) Further in view of Corre et al., the ordinarily skilled artisan at the time of filing could have substituted Psod promoter for Ptuf promoter with predictable results of “leading [to] high overexpression of the gene” that the promoter mediates.  (4) No other particular findings are deemed to be necessary to explain a conclusion of obviousness.  For these reasons, at the time of filing the ordinarily skilled artisan would have been motivated to substitution a Psod promoter as taught by Wittmann et al. with a Ptuf promoter as taught by Corre et al.

Response to arguments
Applicant argues:

    PNG
    media_image1.png
    174
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    128
    642
    media_image2.png
    Greyscale

	“Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (interpreting the term "having" as open terminology, allowing the inclusion of other components in addition to those recited); Crystal Semiconductor Corp. v. TriTech Microelectronics Int’l Inc., 246 F.3d 1336, 1348, 57 USPQ2d 1953, 1959 (Fed. Cir. 2001) (term "having" in transitional phrase "does not create a presumption that the body of the claim is open"); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1573, 43 USPQ2d 1398, 1410 (Fed. Cir. 1997) (in the context of a cDNA having a sequence coding for human PI, the term "having" still permitted inclusion of other moieties)” MPEP 2111.03(IV).
	Clams 11 recites “wherein the recombinant bacterium has increased expression . . .”  As noted above, the transitional phrase “has” or “having” does not have a presumption of being open to unrecited components.  However, the originally filed claims (dated 04/30/2020), original claim 1 is as below wherein original claim 4 (depending from original claim 1) recites further modifications to the recited recombinant bacterium not recited in original claim 1 such as increased expression of pyruvate carboxylase.  

    PNG
    media_image3.png
    136
    577
    media_image3.png
    Greyscale

	The originally filed claims are part of the disclosure of the specification wherein the transitional phrase “has” is open terminology and includes other components in addition to those recited.  As such, current claim 11 is open and includes unrecited elements including attenuation of icd, overexpression of 1,6-bisphosphatase and transketolase.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no attenuation of icd, no ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant argues:

    PNG
    media_image4.png
    417
    643
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    202
    672
    media_image5.png
    Greyscale

The declaration under 37 CFR 1.132 filed 01/11/2022 is insufficient to overcome the rejection of claims 11-21 based upon 35 U.S.C. 103 above because:  
must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).
	The specification, Table 10, affirmatively demonstrates that the amount of lysine produced by a Corynebacterium strain is highly dependent upon specific culturing methods.  For example, Table 10 demonstrates that for strain EPCG1008 the amount of lysine production nearly doubles from 21.23 g/L in a shake flask fermentation to 39.65 g/L in a 3L fermentation as described in the specification.
	“The production characteristics of the investigated strains were so far tested in shake flask cultivations for exponentially growing cells in minimal medium. Under these conditions the best producer C. glutamicum BS244 already exhibited a remarkable lysine yield of 26%, although the experimental set-up, comprising shake flask cultivation in minimal medium at low substrate concentrations, certainly limits its productivity. It was thus relevant to investigate the production performance of the lysine hyper-producer in a fed-batch fermentation process on an industrially relevant production medium as this cultivation strategy is most close to industrial production. Moreover, it allows a more realistic evaluation of the potential of the novel hyper-producer, especially in comparison with classically derived production strains. The best producer C. glutamicum BS244(Psodtkt) was investigated under industrial conditions comprising fed-batch fermentation on a molasses based complex medium.”  Wittmann et al., para. [0631].
	“The cultivation profile of the fed-batch fermentation of C. glutamicum BS244 is displayed in FIG. 19. Lysine production started early on and the lysine concentration in the culture supernatant continuously increased within 30 h up to a surprisingly high final titre of 120 g L−1. The major increase was −1) was consumed. As signal for automated feeding, a dissolved oxygen (pO2) based signal was used during the process. “ Wittmann et al., para. [0633].  “The feeding solution, based on molasses and glucose, was additionally enriched with ammonium sulphate to ensure sufficient ammonium supply for lysine production. By this strategy the sugar concentration in the feeding phase was maintained at a concentration below 10 g L−1.” Wittmann et al., para. [0633]
	The molasses based complex medium appears to be described in Table 6 of Wittmann et al. that contains molasses and glucose (more molasses than glucose).   
 	The declaration, page 5, discusses fermentation with “600 g/L glucose was supplemented by a peristalitic pump to control the concentration of glucose in the fermentation system at 5-10 g/L, and the fermentation temperature was maintained at 30[Symbol font/0xB0]C. . .; the air was supplied to provide dissolved oxygen . . . at 30%. . . . The fermentation continued for 52h.”  
	That is, Wittmann et al. report culturing cells with media containing 100 g/L sugar in the form of molasses and glucose (more molasses than glucose) and upon exhaustion of this initial sugar “the sugar concentration in the feeding phase was maintained at a concentration below 10 g L−1.” The feeding solution is described as “feeding solution, 200 g molasses and 800 g glucose*H2O were dissolved in 1.8 L water and sterilized by autoclaving for 20 min at 121° C. Subsequently, sterile 200 mL (NH4)2SO4 solution (400 g L−1), 0.8 mL Solution E and 2 ml antifoam (Tego antifoam KS911, Goldschmidt GmbH, Essen, Germany) were added.” Wittmann et al., para. [0244].
	In contrast, the declaration reports a much higher sugar concentration 600 g/L that is all glucose.  The description of “the concentration of glucose in the fermentation system at 5-10 g/L” does not describe exactly how much glucose was present during later stages of fermentation (after initial sugar is utilized) but regardless glucose appears to be the only sugar source present.  Molasses does not have a fixed composition of sugars, but is widely understood in the art to contain a complex mixture of carbohydrates including sucrose, glucose and fructose with sucrose as the main component.  As discussed by Kiefer et al. (Influence of glucose, fructose and sucrose as carbon sources on kinetics and stoichiometry of lysine production by Corynebacterium glutamicum, J. Indust. Microbio. Biotechnol. 28 (2002): 338-43), abstract, C. glutamicum has widely different ability to produce lysine from different carbons sources including glucose, sucrose and fructose wherein production on glucose is superior.  
	  "[A]ppellants [or applicant] have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  Here, the applicant attempts to compare results produced on different carbon/sugar sources in addition to numerous other culture conditions and methods that are different between the data presented in the declaration and Wittmann et al.  Since Corynebacterium has different abilities to produce lysine from different carbon sources, no meaningful comparison can be made between the data presented in the declaration and the data presented in Wittmann et al. since any difference in lysine production can be contributed to the use of glucose at a higher amount for the strains tested in the declaration as compared to the carbon source utilized by Wittmann et al. as well as other differences in the culture conditions.  
The claims have no limitations regarding the carbon source employed or any other limitations of a method of culturing.  For this reason, the data presented in the declaration cannot be considered to be commensurate in scope with the claims since, for the reasons discussed above, the data presented in the specification is dependent upon specific culturing methods that are not recited in any of the pending claims.  Further, the claims recite a “recombinant bacterium” and are not limited to such bacterium being Corynebacterium pekinense.  For this additional reason, the evidence of non-obviousness is not commensurate in scope with the claims which the evidence is offered to support.
Regarding paragraphs 1-5 of the declaration, “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive.” MPEP 616.01(c)(III). The declarant’s opinion as to the scope of the claims is considered to be directed to an ultimate legal conclusion.  The scope of the claims and the meaning of the transitional phrase “has” or “having” is discussed above.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652